253 S.E.2d 1 (1979)
297 N.C. 43
BANK OF NORTH CAROLINA, N. A.
v.
David W. CRANFILL and wife, Mary A. Cranfill.
No. 89.
Supreme Court of North Carolina.
March 16, 1979.
House & Blanco, P.A. by Reginald F. Combs and Robert T. Tally, Winston-Salem, for plaintiff-appellant.
Morrow, Fraser & Reavis by John F. Morrow and N. Lawrence Hudspeth, III, Winston-Salem, for defendants-appellees.
EXUM, Justice.
The case presents the same question as Oil Corporation v. Wolfe, decided this day, 297 N.C. 36, 252 S.E.2d 809 (1979), and we reach the same result.
On 11 August 1976 plaintiff here brought suit against defendants on a promissory note executed by them and dated 4 February 1972. Defendants admitted signing the note. Immediately above the signature blanks on the note were the words "witness my/our hand(s) and seal(s)." Beside each signature was the printed term "(SEAL)."
Defendants contend that they did not intend to adopt the printed seals as their own. It follows, according to their argument, that the instruments were not under seal; that the 10-year statute of limitations of G.S. 1-47(2) is not applicable; and that the 3-year statute of limitations of G.S. 1-52 had run.
The trial court entered summary judgment in favor of plaintiff. The Court of Appeals reversed, finding that there was a genuine issue of material fact as to whether defendants adopted the printed seal. In so doing, it relied primarily on Bank v. Insurance Co., 265 N.C. 86, 143 S.E.2d 270 (1965). For the reasons stated in Oil Corporation v. Wolfe, supra, this reliance was misplaced. The ruling of the trial court was correct under Bell v. Chadwick, 226 N.C. 598, 39 S.E.2d 743 (1946), and it should have been affirmed.
The decision of the Court of Appeals is
REVERSED.